Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    524
    672
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    149
    668
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    288
    638
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    316
    650
    media_image4.png
    Greyscale

None of the references of record disclose the claimed polymer having the structure of formula (1) or formula (2) wherein the novel portion is the diamine structure in the center of the formulae.  The polymers are a polyimide precursor (formula 1) and a polybenzoxazole precursor (formula 2).
Further the polymer is formulated in a positive photosensitive resin, a negative photosensitive resin and a patterning method exposing the photosensitive resin composition of claim 5 and claim 7.  
Claims 8-12 have been rejoined in view of In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995) which sets precedent that if the product is found allowable, withdrawn process 
Accordingly, claims 1-20 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HIKIDA et al (2021/0130284) is cited of interest having a priority filing data of July 27, 2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
March 14, 2022